Citation Nr: 0520482	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from January to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied a 
claim for service connection for pseudofolliculitis barbae.  
The Board remanded the claim to the RO in April 2001 for 
further development.  The case was before the Board again in 
February 2003 at which time the Board's development unit 
assumed development duties pursuant to the authority of 38 
C.F.R. § 19.9.  The case was summarily remanded to the RO in 
July 2003 following a decision by the United States Court of 
Appeals for the Federal Circuit which invalidated portions of 
38 C.F.R. § 19.9.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board remanded the case to the RO in April 2004 
for compliance with its previous remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998)


REMAND

The Board issued a remand order in April 2001 providing the 
appellant a right to VA examination with medical opinion as 
to whether any causal relationship existed between his 
current facial skin disorder and similar symptoms shown in 
service.  The RO has had great difficulty in scheduling the 
appellant for VA examination as he has not maintained a 
permanent address.  The RO last scheduled the appellant for 
VA examination in May 2004 with notice provided to his 
father's address.  In May 2004, the father informed the RO 
that he was the appellant's guardian, and that the appellant 
was detained at the North Florida Evaluation and Treatment 
Center for an indeterminate period of time pending criminal 
charges.  The RO took no further steps to schedule an 
examination, and returned the case to the Board for further 
appellate review.

The Court of Appeals for Veterans Claims (CAVC) has held that 
VA must tailor its assistance to the peculiar circumstances 
of obtaining examination of an incarcerated claimant.  Bolton 
v. Brown, 8 Vet. App. 185 (1995).  The Bolton Court indicated 
that alternative means to obtain examination of an 
incarcerated claimant include (1) attempting to arrange 
transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets or (3) sending a VA examiner to the 
correctional facility to conduct the examination.  The RO 
must make alternative steps to schedule the appellant for VA 
examination, and document whether the alternative attempts to 
obtain an examination of the appellant have been exhausted.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should send the appellant a 
copy of the April 29, 2004 VCAA letter to 
his address at the North Florida 
Evaluation and Treatment Center.

2.  Following completion of the foregoing 
development, the RO should make attempts 
to examine the appellant, with benefit of 
review of his claims folder, in order to 
determine whether he manifests a current 
facial skin condition that is related to 
service.  In so doing, the RO should 
tailor its assistance to the appellant by 
either:
(a) attempting to arrange 
transportation of the appellant to a VA 
facility for examination;
(b) contacting the North Florida 
Evaluation and Treatment Center (or 
current custodian of the appellant) and 
having their personnel conduct an 
examination according to VA examination 
worksheets; or
(c) sending a VA examiner to the 
correctional facility to conduct the 
examination.
In the event an examination cannot be 
scheduled, the RO should document for the 
record the steps undertaken to obtain 
examination of the appellant.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide opinion as to whether it is 
at least as likely as not that the 
appellant's current facial condition is 
related to service.  If an opinion cannot 
be provided without resort to pure 
speculation, the examiner should so state 
that fact on the examination report.

3. Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


